Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered March 16, 1981, convicting him of manslaughter in the first degree and robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review (see, CPL 470.05; People v Pellegrino, 60 NY2d 636), and, in any event, is without merit. The plea satisfied the requirements set forth in People v Harris (61 NY2d 9).
Finally, the sentence imposed was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.